DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,044,144. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing at least independent claims 1, 9 and 17 of the instant application with claims 1, 9 and 17 of the patent, claims 1, 9 and 17 of the instant application basically teach the same inventive subject matter of claims 1, 9 and 17 of the patent in broader scope by replacing one or more configuration items with a plurality of configuration items, an instance with a computational instance, and eliminating the limitation executing a script configured to generate a script output based on the received data. Claims 1, 9 and 17 of the instant application therefore are not distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Examiner’s search and review of the prior art revealed two pertinent references, namely Shah et al. (US 2004/0088601) and Galuten et al. (US 6,918,059).
Shah et al. disclosed a method, system and program product for a self-diagnose and self-repair facility for an automated system. The facility monitors at least one operational parameter of the automated system, and automatically detects an abnormal status of the at least one operational parameter when present. The abnormal status is automatically evaluated to isolate a possible fault in the automated system resulting in the abnormal status, and automated repair of the possible fault is undertaken. After the automated repair, the facility determines whether the abnormal status has been eliminated. Shah et al. does not disclose providing the self-help solution to a client device associated with the computational instance, wherein the self-help solution comprises at least a portion of a service map of the plurality of configuration items, wherein the portion of the service map comprises the configuration item and an indication of the abnormality.
Galuten et al. discloses a method and system for tracking and processing errors in a distributed computer system. Upon receipt of an error message from an application, the system creates an informative error package, propagates appropriate error alert to relevant subsystems, and attempts to resolve the error. The error may be resolved in various ways. For example, the system may select and dispatch appropriate help 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIM T NGUYEN/Primary Examiner, Art Unit 2454